On argument, order denying defendant’s motion for the issuance of a commission to take his testimony upon interrogatories to be settled as provided by law reversed on the law and the facts, without costs, and motion granted, without costs, to the extent of directing that an open commission issue to take defendant’s testimony in Florida, on condition that the expenses of the examination be paid by the defendant and that within two days after the entry of the order hereon the defendant pay the expenses of plaintiff’s attorney in attending the examination. In the event of defendant’s failure to pay the expenses of plaintiff’s attorney within the above-prescribed time, the order is affirmed, with ten dollars costs and disbursements. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur. Submit order.